PER CURIAM:
L. Dale Jones, appointed counsel for Lena Kenya Irvine in this direct criminal appeal, has moved to withdraw from further representation of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Cur independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion *848to withdraw is GRANTED and Irvine’s conviction and sentence are AFFIRMED.